11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Dayshaun Jaquan Henry,                        * From the 104th District Court
                                                of Taylor County,
                                                Trial Court No. 22949-B.

Vs. No. 11-22-00320-CR                        * December 15, 2022

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has considered Dayshaun Jaquan Henry’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.